Citation Nr: 1410293	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-30 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected cervical/lumbar spine disability.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine. 

3.  Entitlement to an initial rating in excess of 10 percent for DJD of the cervical spine.

4.  Entitlement to an initial compensable rating for residuals of a left ankle injury. 

5.  Entitlement to an initial compensable rating for degenerative changes of the left wrist. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from September 1985 to August 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2011 the Veteran presented testimony before the undersigned Veterans Law Judge in a hearing at the Board's office in Washington, DC.  A transcript of the hearing is associated with the files. 

The issues on appeal were previously before the Board in February 2011 when they were remanded for additional evidentiary development.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's February 2011 remand instructions directed that the RO or the Appeals Management Center (AMC) should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's disabilities on appeal.  In response to a subsequent request for records, the Veteran submitted partial copies of some post-service medical records which were generated by government medical facilities (Walter Reed Naval Medical Hospital and Rader United States Army Hospital).  Significantly, the originating agency did not attempt to obtain complete copies of all the Veteran's treatment records as directed by the February 2011 remand.  The complete copies of the medical records generated by Walter Reed and Rader must be obtained to the extent possible from the time of the Veteran's discharge to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Obtain all outstanding pertinent medical records generated from the time of the Veteran's discharge to the present to the extent possible.  The Board is particularly interested in obtaining all medical records for the Veteran generated by Walter Reed and Rader medical facilities.  

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issues on appeal based on all evidence received since the claim was last considered by the originating agency.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


